NON-FINAL REJECTION (REISSUE OF U.S. PATENT 9,436,320)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	4
III. STATUS OF CLAIMS	4
IV. PRIOR ART CITED HEREIN	5
V. RESPOSNE TO ARGUMENTS	5
VI. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	6
VII. CONCLUSION	19


I. ACKNOWLEDGEMENTS
 	This Office action addresses U.S. reissue application No. 16/437,985 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is June 11, 2019 (“Actual Filing Date”). 
	The Instant Application is a broadening reissue application of U.S. Patent No. 9,436,320 (“Patent Under Reissue”) titled “DISPLAY DEVICE UNIT.”   The Patent Under Reissue was filed on August 19, 2013 (“Non-Provisional Filing Date”) and assigned by the Office non-provisional U.S. patent application control number 13/969,993 (“Non-Provisional Application”) and issued on September 6, 2016 with claims 1-8 (“Originally Patented Claims”). 
 	On September 24, 2020, a non-final Office action was issued (“Sep 2020 Non-Final Rejection”).
 	On December 24, 2020, Applicant submitted a response to the Sep 2020 Non-Final Rejection (“Dec 2020 Response”).
 	On February 17, 2021, a final Office action was issued (“Feb 2021 Final Rejection”).

 	On April 19, 2021, Applicant submitted a response to the Feb 2021 Final Rejection (“Apr 2021 Response”).
 	 On May 7, 2021, an advisory action was issued in response to the Apr 2021 Response (“May 2021 Advisory”). The May 2021 Advisory indicated that the claim amendments accompanying the Apr 2021 would not be entered.
 	On May 14, 2021, Applicant submitted a request for continued examination based on the Apr 2021 Response (“May 2021 RCE”). 
 	On June 18, 2021, a non-final Office action was issued (“Jun 2021 Non-Final Rejection”).
 	On September 17, 2021, Applicant submitted a response to the Jun 2021 Non-Final Rejection (“Sep 2021 Response”).
	On November 5, 2021, a final Office action was issued (“Nov 2021 Final Rejection”).
	On January 3, 2022, Applicant submitted a response to the Nov 2021 Final Rejection (“Jan 2022 Response”).
 	 On January 19, 2022, an advisory action was issued in response to the Jan 2022 Response (“Jan 2022 Advisory”). The Jan 2022 Advisory indicated that the claim amendments accompanying the Jan 2022 would not be entered.
	On February 3, 2022, Applicant submitted a response to the Jan 2022 Advisory and request for continued examination (“Feb 2022 RCE”). 
	This Office action is issued in response to the Feb 2022 RCE.


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. STATUS OF CLAIMS
 	Claims 9-28 are currently pending (“Pending Claims”).
 	Claims 9-28 are currently examined (“Examined Claims”).
 	Claims 1-8 are canceled.

   	Claims 9-28 are rejected under 35 U.S.C. § 103.	

	
IV. PRIOR ART CITED HEREIN
 	The following prior art patent is cited herein:
 	U.S. Patent 7,583,811 (“Wada ‘811”); 
 	U.S. Patent 8,174,511 (“Takenaka”); and
	U.S. Patent Application Publication 2007/0223744 (“Wada ‘744”).
 		

V. RESPOSNE TO ARGUMENTS
 	Applicant has amended claim 9 to denote that the first adhesive is “disposed between the first sound element and edges of the display device and nearer to the first sound element than to edges of the display device in a plan view.” Applicant argues that Takenaka does not disclose such a limitation because Takenaka’s FIG. 1 shows that the adhesive sheets disposed above and below the movable support member 24 substantially abut an edge of the display device in a plan view while being displaced by a certain distance from the first sound element 26. Accordingly, Takenaka’s adhesive is not “nearer to the first sound element than to edges of the display device in a plan view,” as claimed.
 	This argument is persuasive. Therefore, the previous rejection of claim 9 based on Takenaka is withdrawn.



VI. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
  	
 	Claims 9-14, 16-21 and 23-28 are rejected under 35 U.S.C. § 103(a) as being obvious over Takenaka (U.S. 8,174,511) and Wada ‘744 (U.S. 2007/0223744).
 	
 	Regarding claim 9, Takenaka discloses a display device unit (e.g., FIG. 1, which is for incorporation into a mobile phone or the like – see column 10:32-37) comprising:
 	a display device (display panel 36 – which can include backlight 36B);

 	a first sound element (sound generating member 26) disposed inside of the first vibration space, and
 	a first adhesive adhering the rear surface of the display device and the back
chassis (see column 5:18-38 – adhesive sheets are used to adhere the top surface of the bottom wall 14 to the back surface 2204 of the display device via a movable support member 24; the claimed “first adhesive” corresponds to the two adhesive sheets that are disposed above and below the support member 24, as shown in the annotated figure of FIG. 1 below),
 	wherein the first vibration space protrudes toward an outside of the display device (i.e., as shown in FIG. 1 of Takenaka, the first vibration space – i.e., the space above and below the sound generating member 26 – protrudes downward within the bottom wall and towards the outside of the display device),
  	the first adhesive is disposed between the first sound element and edges of the display device (see column 5:18-38, and annotated FIG. 1 below – the adhesive sheets are disposed the edge of the display device and the first sound element 26), and 
 	the first adhesive overlaps a display panel of the display device in a plan view (see column 5:18-38 – the movable support member 24 is adhered to the back of the display panel at the four corners; accordingly, in a plan view, the adhesive sheets adhering the movable support member overlap the display panel).


    PNG
    media_image1.png
    351
    790
    media_image1.png
    Greyscale

FIG. 1 of Takenaka


    PNG
    media_image2.png
    526
    618
    media_image2.png
    Greyscale

Partial FIG. 1 of Takenaka (annotated by the Examiner)


	Wada ‘744 discloses a display device having a sound element that is very similar in operation and construction to the electro-optical device of Takenaka (e.g., compare FIG. 1B of Wada ‘744 to FIG. 1 of Takenaka). The devices of both Wada ‘744 and Takenaka are intended to be utilized in a mobile phone (see FIG. 15 of Wada ‘744 and column 10:32-37 of Takenaka).
 	Wada ‘744’s display device includes two sound elements, each having a respective vibration space, as shown in FIGS. 1A and 1B. Additionally, Wada ‘744 teaches that the display device includes shock absorbing members 23, which are disposed between the frame 4 of the display device 2 and the rear holding frame 5 and are formed of resilient material such as a resin or rubber (see paragraph [0095]). Similarly, Takenaka’s movable support members 24 are made from an elastic material, such as rubber, and are used to support Takenaka’s movable panel so that it can be displaced in the thickness direction (see Takenaka at column 5:8-45).
 	Accordingly, Wada ‘774’s shock absorbing members 23 and Takenaka’s movable support members 24 appear to serve the same purpose of providing an elastic spacer, such as a rubber material, between the display panel and a rear frame so that the display panel can be displaced in a thickness direction. 
 	Since Wada ‘744 incorporates multiple sound elements, an additional shock absorbing member 23 is placed between the two sound elements to provide extra shock-absorbing support between the two vibration spaces of the sound elements:

    PNG
    media_image3.png
    363
    517
    media_image3.png
    Greyscale
 
FIG. 1B of Wada ‘744 (annotated by the Examiner)

	It would have been obvious to those skilled to modify Takenaka by the teachings of Wada ‘744 to achieve the claimed invention by including multiple sound elements in Takenaka’s display device unit so that the device includes a first adhesive being disposed “nearer the first sound element than to edges of the display device in a plan view,” as claimed, since Wada ‘744 shows that it was conventional to include two sound elements (as opposed to only one) in the construction of an electro-optical device to be embodied in a mobile phone. The relative advantages and benefits of utilizing two sound elements and two vibration spaces, as claimed, would have been readily apparent to those skilled in the art, such as for providing higher sound output capabilities with two sound elements rather than a single sound element.
 	Such a modification to Takenaka would include placing an additional movable support member 24 between the two sound elements to provide added support for the display panel 

    PNG
    media_image4.png
    374
    517
    media_image4.png
    Greyscale

FIG. 1B of Wada ‘744 (annotated by the Examiner)

 	Regarding claim 10, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 9, wherein 
 	the back chassis (14, in FIG. 1 of Takenaka) further comprises a flat surface, which is parallel to the rear surface of the display device (i.e., the bottom edge of the bottom wall 14 is flat and is parallel to the read of the display panel 36), and


 	Regarding claim 11, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 10, wherein the first adhesive is disposed along a boundary of the first vibration space (i.e., the adhesive sheets are disposed at the left boundary of Takenaka’s first vibration space).

 	Regarding claim 12, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 10, wherein:
 	the first adhesive comprises at least two first adhesives that are disposed respectively near a boundary of the first vibration space (see Takenaka at column 5:32-38 – two first adhesive sheets are located  above and below the movable support member 24 near a boundary of the vibration space).

 	Regarding claim 13, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 9, wherein:
 	the first adhesive and the back chassis defines the first vibration space where the first sound element vibrates (see Takenaka at column 5:18-38 and column 5:59 – 6:2 – the adhesive sheets adhere the movable support member 24, which defines the boundary of the vibration space in which the sound generating member 26 vibrates).
claim 14, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 9, further comprising:
 	a window (22, in FIG. 1 of Takenaka) disposed on a front surface of the display device.

	Regarding claim 16, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 9, further comprising:
 	a second sound element disposed in side of the back chassis, and 
 	wherein the back chassis further comprises a second vibration space, and 
 	the second sound element is disposed inside of the second vibration space.
 	As explained above for claim 9, Wada ‘744 teaches adding a second sound element disposed inside of a second vibration space, as illustrated in FIG. 1B of Wada ‘744, and it would have been obvious to modify Takenaka’s display device to include two such sound elements and vibration spaces instead of only one of each.

 	Regarding claim 17, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprising:
 	a second adhesive adhering the rear surface of the display device and the back chassis,
wherein the second adhesive is disposed near the second vibration space (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two vibration spaces such that a second set of adhesive sheets adhering a movable support member 24 between the display device and the bottom wall would be necessarily included on the right side of the device; and further, the second set of adhesive sheets would be adjacent a second vibration space since the movable member would be adjacent the second vibration space).
claim 18, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 17, wherein the second adhesive is disposed along a boundary of the second vibration space (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two vibration spaces such that a second set of adhesive sheets disposed as claimed would be necessarily included).

	Regarding claim 19, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 17, wherein:
 	the second adhesive comprises at least two second adhesives that are disposed respectively near a boundary of the second vibration space (see column 5:32-38 of Takenaka – the second adhesive comprises a pair of adhesive sheets adhering another movable member 24 located near a boundary the second vibration space).

	Regarding claim 20, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, wherein
 	the first sound element is disposed in a left half of the back chassis, and
 	the second sound element is disposed in a right half of the back chassis (i.e., according to the proposed combination, Takenaka’s display device unit (e.g., a mobile phone) would be modified so as to comprise two sound elements and respective vibration spaces such that one sound element is in a left half of the back chassis, and the other sound element is in a right half of the back chassis – see, e.g., FIGS. 1A and 1B of Wada ‘744, which illustrates sound elements disposed in opposing halves of a back chassis).

claim 21, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprising:
 	another adhesive disposed between the back chassis and the first or the second sound element to attach the first or the second sound element inside of the back chassis (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two sound elements such that another adhesive, as claimed, would be necessarily included – see, e.g., column 7:8-24 of Takenaka: an adhesive sheet in disposed between the bottom wall 14 and the sound generating member 26 via a hard member 34 so as to attach the sound generating member 26 inside the bottom wall 14).

	Regarding claim 23, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 17, wherein:
 	the second adhesive and the back chassis defines the second vibration space where the second sound element vibrates (i.e., according to the proposed combination, Takenaka’s mobile phone would be modified so as to comprise two vibration spaces and two sound generating members such that a second set of adhesive sheets adhering a movable support member 24 would be disposed adjacent to a second vibration space and the bottom wall, thereby defining a second vibration space where the second sound generating member vibrates).

	Regarding claim 24, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, wherein
 	the first and second vibration spaces are formed integrally with the back chassis and of the same material as that of the back chassis (i.e., according to the proposed combination, 

	Regarding claim 25, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprising:
 	a third adhesive disposed between the back chassis and the first sound element to attach the first sound element inside of the back chassis (see, e.g., column 7:8-24 of Takenaka: an adhesive sheet in disposed between the bottom wall 14 and the sound generating member 26 via a hard member 34 so as to attach a first sound generating member 26 inside the bottom wall 14).

	Regarding claim 26, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 25, further comprising:
 	a fourth adhesive disposed between the back chassis and the second sound element to attach the second sound element inside of the back chassis (see, e.g., column 7:8-24 of Takenaka: an adhesive sheet in disposed between the bottom wall 14 and the sound generating member 26 via a hard member 34 so as to attach a second sound generating member 26 inside the bottom wall 14).

 	Regarding claim 27, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, further comprises:


	Regarding claim 28, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 9, wherein:
 	the vibration material layer of the sound element generates a vibration of a frequency outside an audible frequency, and a haptic function the display device unit uses a change of the frequency of the vibration of the vibration material layer by a touch of a user (see Takenaka at column 9:36 – 10:31: when the user presses a finger on the touchscreen, vibrations in the range of 50-200 Hz are used to provide tactile feedback, i.e., a haptic function).


	Claims 15 and 22 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Takenaka (U.S. 8,174,511), Wada ‘744 (U.S. 2007/0223744), and Wada ‘811 (U.S. 7,583,811).
 	Regarding claim 15, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 9, but does not appear to expressly disclose:
 	the first sound element comprises:
 	a vibration material layer which generates a sound based on an electric field applied therein, and a pair of electrodes which generate the electric field in the vibration material layer.


	As shown in FIG. 7A, Wada ‘811’s sound-producing body 121 comprises:
 	a vibration material layer (FIG. 7: 121S) which generates a sound based on an electric field applied therein, and
 	a pair of electrodes (FIG. 7: 121Ay and 121By) which generate the electric field in the vibration material layer.

 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying Takenaka’s sound generating element to include a vibration material layer and a pair of electrodes, as claimed, since Wada ‘811 establishes that such an arrangement of a sound element was conventional at the time of the invention, and it would have been a matter of a simple substitution to replace Takenaka’s sound generating member 26 or acoustic vibration unit 35 with Wada ‘811’s sound-producing body 121.  

	Regarding claim 22, the combination of Takenaka and Wada ‘744 teaches the display device unit of claim 16, but does not appear to expressly disclose:
 	the first and second sound elements comprise:
 	a vibration material layer which generates a sound based on an electric field applied therein, and a pair of electrodes which generate the electric field in the vibration material layer.


	As shown in FIG. 7A, Wada ‘811’s sound-producing body 121 comprises:
 	a vibration material layer (FIG. 7: 121S) which generates a sound based on an electric field applied therein, and
 	a pair of electrodes (FIG. 7: 121Ay and 121By) which generate the electric field in the vibration material layer.

 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying the first and second sound generating elements of the combination of Takenaka and Wada ‘744 to include a vibration material layer and a pair of electrodes, as claimed, since Wada ‘811 establishes that such an arrangement of a sound element was conventional at the time of the invention, and it would have been a matter of a simple substitution to replace Takenaka’s sound generating member 26 or acoustic vibration unit 35 with Wada ‘811’s sound-producing body 121.  

VII. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.






/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        














Conferees:
/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992